Citation Nr: 1142174	
Decision Date: 11/14/11    Archive Date: 11/30/11

DOCKET NO.  05-22 659	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to service connection for cause of death for purposes of receiving Dependency and Indemnity Compensation (DIC). 


REPRESENTATION

Appellant represented by:	Michael R. Viterna, Attorney


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Mac, Counsel


INTRODUCTION

The Veteran served on active duty from November 1954 to June 1978.  The Veteran and the Appellant were married in December 1956 and divorced in October 1995; however in April 1998, an Order from the District Court in Clark County, Nevada nullified the divorce decree.  The Appellant therefore is the Veteran's widow.  

This case is before the Board of Veterans' Appeals (Board) on appeal from a rating decision in November 2004 by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was received in January 2005, a statement of the case was issued in June 2005, and a substantive appeal was timely received in July 2005.  

In May 2006, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the record. 

By way of history, a Board decision in April 2007 reopened and denied the claim of service connection for the cause of death.  The Appellant appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In an Order, dated in October 2008, the Court granted a Joint Motion to Remand (JMR) of the parties, the VA Secretary and the Appellant, and remanded the case to the Board for readjudication consistent with the Joint Motion.  In the JMR, the parties agreed that the case should be remanded for further development as to whether the Veteran had an anxiety disorder that could be service connected, which could have led to alcohol abuse which could have caused liver cancer.  Additionally, the parties noted that the Board should provide an adequate reasons and bases as to whether the Veteran's death may be related to his service as an Inventory Management Supervisor.  In March 2009 and in January 2010, the Board remanded the issue for further development.  

In October 2010, the Board denied service connection for cause of death for purposes of receiving DIC.  The Appellant appealed the Board's decision to the Court.  In an Order, dated in April 2011, the Court granted a JMR of the parties, the VA Secretary and the Appellant, and remanded the case to the Board for readjudication consistent with the JMR.  The parties in the JMR determined that based on a lack of documentation in the service treatment records, the Board improperly rejected potentially favorable evidence provided by the Appellant and relied upon by the December 2002 examiner that anxiety in service caused the Veteran to drink heavily, leading to cirrhosis of the liver which ultimately caused the fatal hepatocellular carcinoma.  The parties also found that while the Board determined that the Appellant was not competent to diagnose an anxiety disorder, lay individuals are no categorically incompetent to speak on matters of medical diagnosis and the Board must assign lay medical evidence its due probative value.  

In August 2011, the Veteran's attorney submitted additional arguments requesting that the Appellant's case be remanded to the agency of original jurisdiction for review of this newly submitted evidence; however, a remand is not necessary in light of the favorable decision below granting the Appellant's claim of service connection for the cause of the Veteran's death.


FINDINGS OF FACT

1. The Veteran died in April 1997 at the age of 61; the immediate cause of death as shown on the death certificate was carcinoma of the liver; no other conditions were identified as significant in contributing to his death; an autopsy was not performed. 

2. At the time of the Veteran's death, he was service-connected for residuals, cholecystectomy; high frequency hearing loss, bilateral, mild; pinquecula, nasal portion, left eye; and residuals, trauma, right little finger, each evaluated as noncompensable effective July 1, 1978. 

3. The competent and credible evidence reflects that the Veteran's anxiety disorder had its onset in service; and that prior to his death, alcohol abuse was proximately due to, aggravated by, or the result of his anxiety disorder.

4. The evidence of record is in relative equipoise as to whether the anxiety disorder that the Veteran incurred in service and the consequent alcohol abuse caused or contributed substantially or materially to cause the Veteran's death, by producing cirrhosis that led to his fatal liver cancer.


CONCLUSION OF LAW

Resolving all reasonable doubt in the Appellant's favor, the criteria establishing entitlement to service connection for the cause of the Veteran's death, purposes of receiving DIC, have been met.  38 U.S.C.A. §§ 105, 1110, 1131, 1310, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.301, 3.303, 3.310, 3.312 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159.

In light of the favorable disposition, that is, granting service connection for the cause of the Veteran's death, further discussion here of compliance with the VCAA is not necessary.

Legal Principles for Cause of Death

To establish service connection for the cause of the Veteran's death, the evidence must show that a disability incurred in or aggravated by service either caused or contributed substantially or materially to cause of death.  38 U.S.C.A. § 1310.

For a service-connected disability to be the cause of death, it must singly or with some other condition be the immediate or underlying cause, or be etiologically related.  For a service-connected disability to constitute a contributory cause, it is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312.

The standards for determining whether or not a disability is service-connected are the following legal principles of service connection.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131.

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a).

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

Compensation shall not be paid if a disability is the result of the Veteran's own willful misconduct or abuse of alcohol.  38 U.S.C.A. § 105; 38 C.F.R. § 3.301.  Willful misconduct precludes a finding of service connection for the purposes of establishing service connection for the cause of death under 38 U.S.C.A. § 1310.  Myore v. Nicholson, 489 F.3d 1207, 1212 (2007).  However, service connection may be established for alcohol abuse secondary to a service-connected disability.  38 C.F.R. § 3.310 .

Secondary service connection includes the concept of aggravation of a nonservice-connected disability by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  In October 2006, 38 C.F.R. § 3.310(a) was amended to conform with Allen, additionally, other substantive changes were made.  As the claim for the cause of the Veteran's death was filed before the other substantive changes were made, only the changes that conform to Allen apply.

Facts

The Veteran died in April 1997 at the age of 61.  The immediate cause of death as shown on the death certificate was carcinoma of the liver.  No other conditions were identified as contributing to his death, and an autopsy was not performed. 

At the time of his death, the Veteran was service-connected for residuals, cholecystectomy; high frequency hearing loss, bilateral, mild; pinquecula, nasal portion, left eye; and residuals, trauma, right little finger, each evaluated as noncompensable effective July 1, 1978. 

The Appellant contends that the Veteran had an anxiety disorder in service which led him to drinking.  In a statement in June 1998, she indicated the Veteran began drinking in service.  A statement from the Veteran's friend in August 1999 indicates that he began drinking after service.  The friend indicated that she only knew the Veteran since 1978.  Another friend in September 1999 indicated that she knew the Veteran since 1979 and in her opinion he was in need of psychiatric care.  She noted that he told her he had a nervous breakdown and was discharged from service.  

A private angiogram in February 1997 showed markedly abnormal liver and likely end stage cirrhosis.  

A July 1998 report from Dr. S., the Veteran's treating oncologist, stated that the Veteran had been diagnosed with hepatocellular carcinoma and that hepatocellular carcinomas may occur in patients with chronic liver disease.  Dr. S. noted that the Veteran's wife indicated that he was a heavy drinker because his military service made him anxious.  Dr. S. then stated that "I would say that it is safe to assume that the patient more than likely may have had hepatic cirrhosis that predisposed him to hepatocellular carcinoma." 

A VA medical opinion in December 2002 is of record.  The examiner indicated that the Veteran's claims file had been reviewed.  The examiner indicated that the Veteran, during his service and beyond, chronically consumed large amounts of alcohol and suffered from an anxiety disorder that appears to have developed in the military.  The examiner further stated that the chronic alcohol consumption if believed to stem from a service-related anxiety disorder would have led to development of chronic liver disease and cirrhosis.  The examiner further hypothesized that cirrhosis is in itself regardless of cause considered to be a preneoplastic condition.  From this argument, the examiner stated that one could state that the hepatocellular carcinoma would then be service-connected.  The examiner went on to note, however, that unfortunately alcohol micronodular cirrhosis is not frequently associated with hepatocellular carcinoma and only develops upon cessation of alcohol consumption and development of the macronodular form of cirrhosis.  The examiner went on to find that there are no liver biopsies or other supporting objective data in the record that clearly demonstrate the presence of either of these conditions, either of these forms of cirrhosis, and it is left for one to assume that given the high association between hepatocellular carcinoma and cirrhosis that the Veteran in fact was suffering from it.  

Another VA opinion was obtained in May 2009.  The examiner observed that a January 1997 hospitalization note indicated that the Veteran drank a case of beer every two weeks but did not mention how long he had been drinking for, and the examiner noted that this was about 17 years after discharge from service.  The examiner disagreed with the December 2002 VA examiner as regards to the Veteran's consumption of large amounts of alcohol in service, as there is no documentation in the claims folder.  The 2009 examiner found it noteworthy that private medical records in October 1987 denied the use of alcohol.  The examiner agreed with Dr. S. that the Veteran's cirrhosis predisposed him to hepatocellular carcinoma. The examiner concluded that the Veteran developed cirrhosis that led to hepatocellular carcinoma. 

In May 2010, the RO obtained a supplemental opinion from an oncology specialist.  After reviewing the claims file, the examiner opined that it is less likely than not that the Veteran's fatal liver cancer was causally related to service.  The examiner noted that the evidence shows alleged consumption of large quantities of alcohol, with the only reference in the record documenting the drinking of one case of beer every two weeks.  The examiner explained that the reported amount of drinking, which equates to less than two ounces of alcohol daily, may be regular alcohol consumption but would not be considered heavy alcohol consumption.  

Analysis

The Appellant contends that the Veteran had an anxiety disorder in service which led him to drinking.  Although a statement from the Veteran's friend in August 1999 indicates that he began drinking after service, this statement is less probative then the Appellants contention because the Appellant married the Veteran in December 1956 and remained married to him throughout his military service which ended in 1978.  The friend indicated that she only knew the Veteran since 1978.  Another friend in September 1999 indicated that she knew the Veteran since 1979 and in her opinion he was in need of psychiatric care; this statement supports the Veteran's contention that the Veteran's anxiety disorder continued after service.  

Lay testimony is competent to establish the presence of observable symptomatology.  Barr v. Nicholson, 21 Vet. App. 303, 307   (2007) (quoting Layno v. Brown, 6 Vet. App. 465, 469   (1994)). 

Lay evidence can be competent to establish a diagnosis when lay evidence (1) is competent to identify the medical condition, (2) reports a contemporaneous medical diagnosis, or (3) describes symptoms at the time which are later supported by a diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316   (Fed. Cir. 2009) (citing Jandreau v. Nicholson, 492 F.3d 1372, 1377   (Fed. Cir. 2007)).  Because lay evidence can be competent to establish continuity of symptomatology, it can serve to establish two of the three elements required for service connection, the existence of current disability and a nexus to service [the third element being in-service disability].  Davidson, 581 F.3d at 1316  (Fed. Cir. 2009) (citing Barr, 21 Vet. App. at 307  ). 

The credibility of lay statements may not be refuted solely by the absence of corroborating medical evidence, but this is a factor.  Buchanan v. Nicholson, 451 F.3d 1331, 1336   (Fed. Cir. 2006) (lay evidence concerning continuity of symptoms after service, if credible, may be competent, regardless of the lack of contemporaneous medical evidence). 

Although there is no objective evidence that Veteran was diagnosed with anxiety disorder during service, the Board accepts the Appellant's assertions of in-service anxiety symptoms as credible.  As a lay person, the Appellant, who married the Veteran in 1956, is competent to state that he had symptoms of anxiety in service and after service.  Moreover, in December 2002, a VA physician opined that the Veteran suffered from an anxiety disorder which appeared to have developed during his military service.  This opinion was based on the VA physician's review of the record and seems to rest upon the Appellant's competent and credible lay observations of the Veteran's anxiety symptoms during his lifetime, which are not at variance with the other evidence of record.  Thus, considering the totality of the evidence, including the Appellant's credible assertions of anxiety and continuous symptomatology since service, and the medical evidence establishing the nature of the mental disability, the Veteran had an anxiety disorder which began in service.  Affording the Appellant the benefit of the doubt, the Board finds that based on continuity of symptomatology an anxiety disorder was incurred during the Veteran's period of active duty service.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 3.303(b)..

In considering whether the anxiety disorder that the Veteran incurred in service caused or aggravated his alcohol abuse, the Board finds the evidence is in relative equipoise.  VA examiners in May 2009 and May 2010 concluded that the Veteran did not consume large quantities of alcohol based on a lack of documentation in the claims folder.  Conversely the Appellant's statements show that the Veteran was a heavy drinker due to anxiety caused by service.  As a lay person she is competent to state that she observed the Veteran drinking excessively and the credibility of her lay statements may not be refuted solely by the absence of corroborating medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1336.  Therefore the Board finds that the Veteran chronically abused alcohol.  Furthermore, the VA examiner in December 2002 after reviewing the claims folder essentially concluded that the Veteran's chronic alcohol consumption stemmed from his service-related anxiety disorder, which is supported by the private opinion in July 1998.  After a careful review of the record and resolving all doubt in favor of the Appellant, the Board concludes that the anxiety disorder that the Veteran incurred in service caused or aggravated his chronic alcohol abuse.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 3.310.

As to whether a service-connected disability did cause or contribute substantially or materially to cause the Veteran's death, the Board finds the evidence is in relative equipoise.  A private angiogram in February 1997 showed likely end stage cirrhosis.  The private opinion in July 1998 established that that the now service-connected anxiety disorder and the consequent alcohol abuse caused the Veteran's cirrhosis, which predisposed him to hepatocellular carcinoma which was the immediate cause of his death.  The VA opinion in December 2002, while noting that there was no biopsy to support the presence of any form cirrhosis, essentially concluded that it can be assumed that given the high association between hepatocellular carcinoma and cirrhosis the Veteran was in fact suffering from cirrhosis.  The examiner was of the opinion that chronic alcohol consumption leads to chronic liver disease and cirrhosis and hypothesized that cirrhosis is a preneoplastic condition.  It is noteworthy that the May 2009 also agreed that the Veteran developed cirrhosis that led to the hepatocellular carcinoma which ultimately caused his demise.  Therefore, the Board concludes that a service-connected disability, anxiety disorder, and the consequent alcohol abuse did cause or contribute substantially or materially to cause the Veteran's death, by producing cirrohosis that led to his fatal liver cancer.

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 3.102.  See also 38 U.S.C.A. § 5107(b) ; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56   (1990). Therefore, entitlement to service connection for the cause of the Veteran's death, for purposes of receiving DIC, is warranted. 


ORDER

Service connection for the cause of the Veteran's death, for purposes of receiving DIC, is granted. 



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


